DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the RCE filed 4/11/22. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.
 
2.	Claims 3, 5 and 22 are canceled. 
3.	Claims 1-2, 4, 6-10 and 12-21 are pending
4.	Claims 1-2, 4, 6-10 and 12-21 are rejected.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-2, 4, 6-10 and 12-21 have been considered but are moot in light of new grounds of rejections. Note the newly added/modified references of the independent claims.
   
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	The terms “fast”, “small” and “limited” in claims 1 and 18 are relative terms which renders the claim indefinite. The terms “fast”, “small” and “limited” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, for examination, the terms will be omitted.  Claims 2-10 and 12-17 and 19-21 depend on claims 1 and 18 respectively and therefore rejected for the same reasons.
9.	Claim 18 also states the phrase, “characteristic of the active application in said truncated string”.  However, this is confusing because this phrase is not associated with an action.  Thus, for examination, the phrase will be disregarded.  Claims 19-21 depend on claim 18 and therefore rejected for the same reasons.

Claim Objections
10.	Claim 1 is objected to because of the following informalities:  Claim 1 states, “identifying a name an active application”.  This phrase appears to be missing the word, “of” after the word, “name”, thus viewed as a typo.  Claims 2-10 and 12-17 are dependent on claim 1 and thus objected to for the same reasons. Appropriate correction is required.
11.	Claim 18 is objected to because of the following informalities:  Claim 18 states, “Characteristic of the active application in said truncated string”.  This phrase appears to be missing the word, “of” after the word, “name”, thus viewed as a typo.  Claims 2-10 and 12-17 are dependent on claim 1 and thus objected to for the same reasons. Appropriate correction is required.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mischook et al., (Mischook), US PGPub. No.: 20140122647 as applied to claims above, in view of Hamada et al., (Hamada), US PGPub. No.: 20100332592.

 	As per claim 1, Mischook teaches a method of identifying a name an active application that is sending a communication on a device, (The network node 8 may then determine the type of application (i.e. name and version number)) (para. 5, 92, 138); the method configured to be performed fast on a small device even when there is limited information available about the active application, (The user-agent field may identify a type (information available) of an application running on the device 2; Therefore, by looking at the user-agent header data, the network node 8 will be able to differentiate messages sent by the browser from messages sent by the gaming application) (para. 68, 92) the method comprising: 
Intercepting an http header from a communication from the device to a network, (The header data may comprise one or more of: one or more user-agent fields; one or more fields identifying a device from which the messages are sent; one or more fields identifying an IP address of a device from which the messages are sent (thus intercepted) (para. 19, 67; Fig. 1);
searching in a User-Agent field of said http-header of the communication for an irrelevant phrase that is not characteristic to any specific application, (For example, the user-agent field may identify (hence, searched) the browser name and version; the device make and model (not characteristic to any specific application); and the type and version of an operating system running on the device. As such, in determining header data, some or all of this information may be determined. In some cases, a user-agent field may be provided in a second message, however this user agent field may be incomplete, in that some of the above mentioned information is omitted. In these cases, the determined header data may include the omitted information) (para. 127);
removing the irrelevant phrase to convert the User-Agent field into a truncated string, (via omitted header data results in a truncated string; however, this user agent field may be incomplete (hence, truncated), in that some of the above mentioned information is omitted (removed, thus representing a truncated string)) (para. 6, 127) including text characteristic of the active application, (differentiating messages sent by the browser from messages sent by the gaming application comprises removing irrelevant phrases to convert the string as claimed, also)
recognizing the text characteristic of the active application, (the user-agent field may identify the browser name) (para. 127).
Mischook does not specifically teach recognizing active application in said truncated string; and recovering a name of the active application based on the text characteristic of the active application.
However, Hamada teaches recognizing active application in said truncated string, (parses the middle header 115 to extract the destination (application name)) (para. 288); and recovering a name of the active application based on the text characteristic of the active application, (extract the destination application name and the identifier, thus recovering a name of application as claimed) (para. 288).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mischook and Hamada in order to provide a discriminating section 32a which discriminates and extracts information (referred to as a destination application name) capable of identifying the application program stored in one of the server devices 50a to 50e and an identifier thereof from the received request message 11 in accordance with the destination application name rules and the discrimination rules. The process of discriminating and extracting the destination application name and the identifier is referred to as a discrimination process, (Hamada: para. 117). 

As per claim 12, the method of claim 1, Mischook teaches further comprising: sending a notification to a user interface of the device including information about said active application identified in said recovering, (para. 36, 56, 140).  

As per claim 16, the method of claim 12, 
Mischook teaches further comprising notifying a server of said 15communication (para. 22).

15.	Claims 2, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mischook et al., (Mischook), US PGPub. No.: 20140122647 as applied to claims above, in view of Hamada et al., (Hamada), US PGPub. No.: 20100332592 and further in view of Mahajan et al., (Mahajan), US PGPub. No.: 20120284256.

 	As per claim 2, the method of claim 1, 
Neither Mischook nor Hamada specifically teaches wherein said recognizing includes a preliminary search using a short list of applications and a further search using a longer list of applications when said identifying fails based on said preliminary search.  
However, Mahajan teaches wherein said recognizing includes a preliminary search using a short list of applications, (if the app is not recognized as residing within the inventory (short list of applications) of the user's device) (para. 11) and a further search using a longer list of applications when said identifying fails based on said preliminary search, (if the app is not recognized as residing within the inventory (short list of applications; thus failed) the search engine may navigate the user to an app store, thereby prompting the user to purchase the relevant app, (hence longer list of applications in the app store) (para. 11, 75).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Mischook, Hamada and Mahajan in order to enhance the invention by constructing the application manifest 201 which may involve crawling (searching) the application marketplace 290 for available apps 202 and associating the apps 202 with websites using characteristics 203 of the websites. Crawling the application marketplace 290 may comprise mining applications from such sources as an app store 291, an app ratings forum 292, and/or an app catalog 293, (Mahajan: para.75). 

 	As per claim 7, the method of claim 1, 
Neither Mischook nor Hamada specifically teach wherein said recognizing is for one of a list of applications known to have been installed onto the device.  
However, Mahajan teaches wherein said searching is for one of a list of applications known to have been installed onto the device, (via if the app is not recognized as residing (installed on device) within the inventory (short list of applications) of the user's device) (para. 11).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Mischook, Hamada and Mahajan in order to enhance the invention by constructing the application manifest 201 which may involve crawling (searching) the application marketplace 290 for available apps 202 and associating the apps 202 with websites using characteristics 203 of the websites. Crawling the application marketplace 290 may comprise mining applications from such sources as an app store 291, an app ratings forum 292, and/or an app catalog 293, (Mahajan: para.75). 

 	As per claim 8, the method of claim 1, 
Neither Mischook nor Hamada specifically teach wherein said recognizing is for one of a list of applications 20and said searching is repeated for a short list of applications and a long list of applications.
However, Mahajan teaches wherein said searching is for one of a list of applications 20and said searching is repeated for a short list of applications and a long list of applications, (para. 11, 75).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Mischook, Hamada and Mahajan in order to enhance the invention by constructing the application manifest 201 which may involve crawling (searching) the application marketplace 290 for available apps 202 and associating the apps 202 with websites using characteristics 203 of the websites. Crawling the application marketplace 290 may comprise mining applications from such sources as an app store 291, an app ratings forum 292, and/or an app catalog 293, (Mahajan: para.75). 5 	

 	As per claim 13, the method of claim 12, Mischook teaches said notification is sent by a remote server, (para. 29, 65, 108, 115)
Neither Mischook nor Hamada teaches wherein said intercepting is performed by a proxy application running locally on the device.
However, Mahajan teaches wherein said intercepting is performed by a proxy application running locally on the device (the search engine is enabled to generate search results from the query and compare the search results against the application manifest in order to discover relevant apps) (para. 8, 11); Mahajan also teaches wherein said notification is sent by a 10remote server, (para. 8, 75, 108).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Mischook, Hamada and Mahajan in order to enhance the invention by constructing the application manifest 201 which may involve crawling (searching) the application marketplace 290 for available apps 202 and associating the apps 202 with websites using characteristics 203 of the websites. Crawling the application marketplace 290 may comprise mining applications from such sources as an app store 291, an app ratings forum 292, and/or an app catalog 293, (Mahajan: para.75). 

As per claim 14, the method of claim 13, Mischook teaches wherein said notification includes at least one of a text message and a voice message, (para. 66).

16.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mischook et al., (Mischook), US PGPub. No.: 20140122647 as applied to claims above, in view of Hamada et al., (Hamada), US PGPub. No.: 20100332592 and in view of Dolganow et al., (Dolganow), US PGPub. No.: 20090252148.

	As per claim 4, the method of claim 1, Mischook teaches wherein said searching for irrelevant phrase includes applying regular expressions to said user agent field, (para. 6)
Neither Mischook nor Hamada teaches wherein said searching includes applying between 10 to 100 regular expressions, (wherein the number of regular expressions can amount to the character expressions, thus represented by source address, destination address application info, data, and version, which adds comprises a set between 10 -100 via a set referred to as source address and destination address for example) (Fig. 2, Fig. 3).  
However, Dolganow teaches wherein said searching includes applying between 10 to 100 regular expressions, (wherein regular expressions can be source address, destination address application info, data, and version) (Fig. 2, Fig. 3).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Mischook, Hamada and Dolganow in order to performing deep packet inspection (DPI) to identify an application associated with the active flow, (Dolganow: para. 13). 

17.	Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mischook et al., (Mischook), US PGPub. No.: 20140122647 as applied to claims above, in view of Hamada et al., (Hamada), US PGPub. No.: 20100332592 and further in view of Vines et al., (Vines), US Patent. No.: 10326789.

15	As per claim 6, the method of claim 1, Mischook teaches wherein said portion of the header includes one User-Agent, (para. 11).
Neither Mischook nor Hamada teaches wherein said searching includes more than one User-Agent combined together.
However, Vines teaches wherein said portion of the header includes more than one User-Agent combined together, (HTTP request, include the source IP address, source port, via header, X-forward-for a header, destination IP address, destination port, host, protocol, requested URL, request method, request 10 content, user agent; one (IP address may have multiple user agents, however one user agent may make an excessively large number of requests to one URL. The traffic associated with other user agents at the URL may exhibit fewer requests and be distributed between numerous URLs) (col. 8, lines 28-32; col. 14, lines 6-10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Mischook, Hamada and Vines in order to provide one indication of Bot traffic behavior which represents the frequency and duration of web-site visits by a user agent or a number of user agents. By monitoring the frequency of website visits 55 (and duration of each visit) associated with an individual user agent, the human confidence module 130 may identify a pattern of use that may be attributed to human traffic behavior, (Vines: col. 7, lines 52-59). 

18.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mischook et al., (Mischook), US PGPub. No.: 20140122647 as applied to claims above, in view of Hamada et al., (Hamada), US PGPub. No.: 20100332592 and further in view of Arai et al., (Arai), US PGPub. No.: 20090154480.

 	As per claim 9, the method of claim 1, 
Mischook teaches recognizing a target address in said header, (para. 104).
Neither Mischook nor Hamada specifically teach further comprising: rejecting an application identified in said step of identifying when said application does 25not match said target address.  
However, Arai teaches rejecting an application identified in said step of recovering when said application does 25not match said target address, (a server application IP address made correspondent to the ID tag "B" is searched from the conversion table 56. Here, [192.168.2.3] (hence recovered) is searched as the server application IP address. In Step S34, the destination (target) address of the received packet is modified (hence, does not match) into the server application IP address, and the ID tag "B" attached to the header is deleted (rejected)) (para. 62).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Mischook, Hamada and Arai such that the shared server processes the packet received by an application made correspondent to the destination address (server application IP address) of the packet, and replies with a response packet, (Arai: para. 63). 

19.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mischook et al., (Mischook), US PGPub. No.: 20140122647 as applied to claims above, in view of Hamada et al., (Hamada), US PGPub. No.: 20100332592 and further in view of Dennis et al., (Dennis), US Patent No.: 10209978.

 	As per claim 10, the method of claim 1, 
Neither Mischook nor Hamada specifically teach discarding a communication from a native application of the device.
However, Dennis teaches discarding a communication from a native application of the device, (notification (communication) may be removed (discarded) from the display by the native application) (col. 9, lines 12-17). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Mischook, Hamada and Dennis such that if the item notifications 158, 160 are dismissed without final selection, the native application 122 can back-out the preliminary installation steps and delete the content from the memory, (Dennis: col. 9, lines 22-25).  

20.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mischook et al., (Mischook), US PGPub. No.: 20140122647 as applied to claims above, in view of Hamada et al., (Hamada), US PGPub. No.: 20100332592 and further in view of Qureshi et al., (Qureshi), US PGPub. No.: 20140006347.

As per claim 15, the method of claim 12, 
Neither Mischook nor Hamada further comprising blocking said communication.
However, Qureshi teaches blocking said communication, (restrict the ability of different software applications to interact and share data with each other) (para. 185).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Mischook, Hamada and Qureshi in order to uninstall software applications 318 from a mobile device 120 without the user's consent, the enterprise may opt to cause the agent 320 to use the scripting engine 322 to run a script that terminates one or more processes associated with the unauthorized application 318, thereby preventing it from running on the mobile device, (Qureshi: para.304).
	
 	As per claim 17, the method of claim 16, 
Neither Mischook nor Hamada specifically teaches wherein said server performs at least one action selected from blocking said communication and giving instructions to a local processor for responding to said communication. 
However, Qureshi teaches further wherein said server performs at least one action selected from blocking said communication (analytics service 414, for configuring criteria under which the analytics service sends alerts based on data logged by the secure mobile gateway 128. The illustrated interface is part of a Splunk SIEM tool. The interface allows an administrator to input the conditions under which an alert will be sent ("Splunk Alert: Allow ActiveSync Users Alert"), the type of alert (email), content of the alert ("Include search results"), etc.) (para. 396); and giving instructions to a local processor for responding to said communication, (show alerts in alert manager (instruction for local processor)) (Fig. 22); service can leverage the secure mobile gateway 128 (FIG. 4) (comprises instructions to local processor) to assist in determining whether and/or how to respond to a mobile device's request 2302 (communication) for accessing or using an enterprise resource 130) (para. 36, 399; Fig. 22).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Mischook, Hamada and Qureshi in order to uninstall software applications 318 from a mobile device 120 without the user's consent, the enterprise may opt to cause the agent 320 to use the scripting engine 322 to run a script that terminates one or more processes associated with the unauthorized application 318, thereby preventing it from running on the mobile device, (Qureshi: para.304). 

21.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mischook et al., (Mischook), US PGPub. No.: 20140122647 as applied to claims above, in view of Hamada et al., (Hamada), US PGPub. No.: 20100332592 and further in view of Meaders et al., (Meaders), US PGPub. No.: 20190327338.
	
As per claim 18, Mischook teaches a system for identifying a name an active application that is sending a communication on a device, ((The network node 8 may then determine the type of application (i.e. name and version number)) (para. 5,38, 92, 138; Fig. 1): the system configured to be performed fast on a small device even when there is limited information available about the active application, (Fig. 1 represents a system) comprising: 
	A user device communicating over a network, (message will be sent by an application(s) running on the device 2 to the servers 14 and 16) (para. 106);
proxy application configured for: intercepting a communication from the device, (the network node 8 is arranged so as to be able to intercept messages sent from the device 2; the network node 8 may be provided as a part of an access network, i.e. as part of network 6. As such, the network node 8 may be provided within or alongside an internet gateway element) (para. 51, 105, 130)
The remainder of the limitations are rejected based on the analysis of claim 1, and the notations below:
	Neither Mischook nor Hamada teaches proxy application running on said user device.
	However, Meaders teaches proxy application running on said user device, (para. 29).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mischook, Hamada and Meaders, McDougal and Jones such that a web browser adds special HTTP headers containing cookie data when constructing a web request to a web server requesting cookies before transmitting any data to the web server, (Meaders: para. 13).

	As per claim 20, the system of claim 18, Mischook teaches further comprising: a remote server configured for receiving the name of said active application, from said proxy application (node 8 may then determine the type of application (i.e. name and version number) sending the second message; network node and forwarded to a server) (para. 22, 28, 124, 138) and sending a notification to a user interface of said device, (an alert has been received by the network node 8; and the network node 8 is intending to modify webpage data sent to the device 2 to include this alert) (para. 98, 102-103, 118) identifying said active application, (para. 36, 56, 140).
 	
22.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mischook et al., (Mischook), US PGPub. No.: 20140122647 as applied to claims above, in view of Hamada et al., (Hamada), US PGPub. No.: 20100332592 in view of Meaders et al., (Meaders), US PGPub. No.: 20190327338 and further in view of Mahajan et al., (Mahajan), US PGPub. No.: 20120284256

As per claim 19, the system of claim 18, Mischook teaches further comprising proxy application is configured for said recognized to be for text characteristic, (para. 127, 130): 
Neither Mischook nor Hamada nor Meaders specifically teaches a long list of applications and recognize to be text characteristic of an application from said short list and when an application from said short list is not found further search from said long list.
However, Mahajan teaches a long list of applications (via the app store) (para. 11, 75) and23WO 2021/111430PCT/IL2020/051136 a short list of application (if the app is not recognized as residing within the inventory (short list of applications) of the user's device) (para. 11) and recognize to be text characteristic of an application from said short list and when an application from said short list is not found further search from said long list, (if the app is not recognized as residing within the inventory of the user's device, the search engine may navigate the user to an app store) (para. 11, 75).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Mischook, Hamada, Meaders and Mahajan such that during a search event (e.g., upon receiving a query at a web browser or other graphical user interface (GUI)), the search engine is enabled to generate search results from the query and compare the search results against the application manifest in order to discover relevant apps, (Mahajan: para.8).

23.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mischook et al., (Mischook), US PGPub. No.: 20140122647 as applied to claims above, in view of Hamada et al., (Hamada), US PGPub. No.: 20100332592 in view of Meaders et al., (Meaders), US PGPub. No.: 20190327338 and further in view of Dolganow et al., (Dolganow), US PGPub. No.: 20090252148.

As per claim 21, the system of claim 18, 
	Neither Mischook, Hamada nor Meaders specifically teach a set of between 10 to 50 regular expressions for performing said truncating,
However, Dolganow teaches a set of between 10 to 50 regular expressions for performing said truncating, (wherein the number of regular expressions can amount to the character expressions, thus represented by source address, destination address application info, data, and version, which adds comprises a set between 10 -50 via a set referred to as source address and destination address for example) (Fig. 2, Fig. 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Mischook, Hamada, Meaders and Dolganow in order to provide the DPI device which identifies and classifies traffic passing through the mobile network based on information extracted from the header and/or data portion of the incoming packets, (Dolganow: para. 12).
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        5/19/22